Shoyer, J.,
Emil W. Gerner died May 4,1962, not survived by a spouse, leaving a will, a copy of which is hereto annexed, whereby, after directing the payment out of his estate of the expenses of his illness and funeral, he gave $100 to the Society for the Propagation of the Faith of the Roman Catholic Church, for the purpose of having masses said for the repose of his soul; gave $1,000 to Bertha Wagner; gave $1,000 to Blanche Kephart; and gave the residue of his estate to Sarah Royce.
It appears from the statement of proposed distribution that all of the parties in interest are sui juris and have had notice of the audit.
Letters testamentary were granted to the accountant on May 10, 1962, and proof of publication of the grant of same is hereto annexed.
*62Payment of transfer inheritance tax on August 1, 1962, in the sum of $1,995.28, was duly vouched.
The accountant’s statement of proposed distribution recites his intention to deduct the 15 percent inheritance tax from the $1,000 pecuniary bequests to Bertha Wagner and Blanche Kephart.
The Inheritance and Estate Tax Act of 1961 (Act of June 15, 1961, P. L. 373), effective January 1, 1962, and applicable to estates of decedents dying on or after that date, provides in section 718, 72 PS §2485.718:
“ (a) Outright Devises and Bequests. In the absence of a contrary intent appearing in the will, the inheritance tax imposed by this act on the transfer of property passing by will absolutely and in fee, shall be paid out of property forming a part of the residuary estate. Such payment shall be made by the personal representative and, if not so paid, shall be made by the transferee of the residuary estate.”
The Joint State Government Commission in its comment to the quoted section states:
“This subsection changes existing law, under which the tax is payable by the legatee or out of property passing to him unless the will clearly indicates otherwise: Brown’s Est., 208 Pa. 161; Penn-Gaskell’s Est., 208 Pa. 342; Rettew’s Est., 142 Pa. Super. 335 . ..” The instant will makes no provision for the payment of the inheritance tax. In the circumstances, the 15 percent tax imposed by section 404 of the act (72 PS §2485.404) on property passing to persons subject to this rate must be paid from the residuary estate. The awards to Bertha Wagner and Blanche Kephart will, therefore, be made without any deduction for inheritance tax . . .
And now, January 9, 1963, the account is confirmed nisi.